Case: 21-50795    Document: 00516550269         Page: 1   Date Filed: 11/18/2022




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 November 18, 2022
                                 No. 21-50795
                                                                   Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                          Plaintiff—Appellee,

                                     versus

   Yobani Barcenas-Rumualdo,

                                                       Defendant—Appellant.


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 3:20-CR-1849


   Before Graves, Willett, and Engelhardt, Circuit Judges.
   Don R. Willett, Circuit Judge:
         Yobani Barcenas-Rumualdo was indicted for illegally reentering the
   United States, a violation of 8 U.S.C. § 1326. He unsuccessfully moved to
   dismiss the indictment on equal protection grounds. After a bench trial on
   stipulated facts, the district court sentenced him to 30 months’
   imprisonment and three years’ supervised release.
         On appeal, Barcenas-Rumualdo argues that § 1326 violates the Fifth
   Amendment’s equal protection principles. As for his sentence, he asserts
   that the district court (1) failed to consider sentencing disparities, (2)
Case: 21-50795       Document: 00516550269            Page: 2     Date Filed: 11/18/2022




                                       No. 21-50795


   improperly considered the timing of an appeal in sentencing him to three
   years of supervised release, and (3) failed to consider the Sentencing
   Guidelines’ policy on supervised release for deportable defendants. The
   Government concedes that the district court erred in basing the term of
   supervised release on the timing of an appeal but otherwise defends
   Barcenas-Rumualdo’s conviction and sentence.
          We agree that the district court abused its discretion by considering
   the appeal clock in determining the appropriate term of supervised release.
   Accordingly, we VACATE that part of Barcenas-Rumualdo’s sentence and
   REMAND for reconsideration of the supervised-release term. We
   otherwise AFFIRM Barcenas-Rumualdo’s conviction and sentence.
                                            I
          On July 21, 2020, United States Border Patrol cameras detected
   several individuals crossing into the United States from Mexico about seven
   miles west of the Tornillo Port of Entry. Border Patrol agents found
   Barcenas-Rumualdo and four others, including his cousin, hiding in a nearby
   field. When questioned, Barcenas-Rumualdo admitted that he was a citizen
   of Mexico and had no permission to be in the United States. His immigration
   record confirmed this, showing that he had been removed from the United
   States twice before.
          Barcenas-Rumualdo was indicted for unlawful reentry into the United
   States after a prior removal. He moved to dismiss his indictment, arguing that
   § 1326 is unconstitutional because (1) Congress enacted its predecessor, the
   Undesirable Aliens Act of 1929 (UAA), 1 out of animus toward Mexican and
   Latino immigrants, (2) more recent versions of the statute “d[id] not cleanse


          1
            As the Government notes, Congress did not enact the 1929 statute under this
   name, as the title was amended before passage. See 70 Cong. Rec. 4952 (Mar. 1, 1929).




                                            2
Case: 21-50795         Document: 00516550269            Page: 3   Date Filed: 11/18/2022




                                         No. 21-50795


   the law of its original taint,” and (3) the statute has a disparate adverse impact
   on Mexican and Latino individuals.
          The district court denied the motion. Starting with the standard, the
   court rejected the Government’s argument that it must apply deferential
   review since § 1326 pertains to immigration. The district court viewed
   § 1326’s criminal penalties as differentiating it from immigration statutes
   involving Congress’s core power over admission and exclusion of aliens—a
   power that the Supreme Court has held requires limited judicial interference.
   Citing cases holding that noncitizen criminal defendants have certain
   constitutional protections, the district court determined that Congress’s
   authority to adopt criminal immigration penalties was subject to
   constitutional restraints and the accompanying levels of scrutiny.
          Applying general equal protection standards and the framework from
   Village of Arlington Heights v. Metropolitan Housing Development Corp., 2 the
   district court held that while the UAA violated equal protection principles,
   § 1326 and its later amendments did not. The court held that Congress
   enacted subsequent versions of § 1326 through a “deliberative process”
   without the desire to discriminate, thus removing any prior discriminatory
   taint. Because § 1326 had been cleansed, the court declined to address
   whether the statute could survive any level of scrutiny.
          Barcenas-Rumualdo was convicted at a bench trial on stipulated facts.
   The presentence report (PSR) calculated the Guidelines range as 30–37
   months of imprisonment and one to three years of supervised release.
   Barcenas-Rumualdo did not object to the PSR, and at sentencing he agreed
   with the district court’s calculation of the range. But he argued for a
   downward departure so that his sentence would match that of his cousin who


          2
              429 U.S. 252, 264–68 (1977).




                                              3
Case: 21-50795           Document: 00516550269             Page: 4       Date Filed: 11/18/2022




                                            No. 21-50795


   was arrested with him, had the same reasons for illegally reentering the
   United States, and had the same prior conviction enhancement for
   conspiracy to commit aggravated robbery. Barcenas-Rumualdo explained
   that, even though his cousin had a higher Guidelines range, the sentencing
   court departed downward because of the age of the identical prior conviction.
   The district court stated that it was “unimpressed” with Barcenas-
   Rumualdo’s argument because the court had “no way of putting [itself] in
   [the] place” of his cousin’s sentencing court or of knowing what that court
   “saw in that report, or whatever.” After hearing from counsel again on the
   point, the court mentioned the aggravated robbery conviction and let
   Barcenas-Rumualdo allocute.
           The district court sentenced Barcenas-Rumualdo within the
   Guidelines range to 30 months’ imprisonment and three years’ non-
   reporting supervised release. In sentencing him to a three-year supervised
   release term, the district court focused solely on allowing Barcenas-
   Rumualdo time to appeal his conviction. Barcenas-Rumualdo objected to
   basing the supervised-release sentence on the appellate timeline and
   reiterated his argument about sentencing disparity. The court overruled the
   objection, and Barcenas-Rumualdo timely appealed. 3
                                                 II
           We review de novo constitutional questions and the denial of a motion
   to dismiss an indictment. 4 By contrast, “[w]e generally review sentences for
   abuse of discretion.” 5


           3
               See Fed. R. App. P. 4(b)(1)(A)(i).
           4
             See United States v. Wright, 777 F.3d 769, 777 (5th Cir. 2015); United States v.
   Arrieta, 862 F.3d 512, 514 (5th Cir. 2017).
           5
               United States v. Cancino-Trinidad, 710 F.3d 601, 604 (5th Cir. 2013).




                                                  4
Case: 21-50795          Document: 00516550269              Page: 5       Date Filed: 11/18/2022




                                           No. 21-50795


                                                III
                                                 A
          Barcenas-Rumualdo challenges his conviction on the ground that the
   illegal reentry statute, 8 U.S.C. § 1326, is facially unconstitutional under the
   equal protection principles of the Fifth Amendment. We affirm the district
   court’s holding that § 1326 does not violate the Fifth Amendment.
          The Fifth Amendment of the U.S. Constitution provides that “[n]o
   person shall . . . be deprived of life, liberty, or property, without due process
   of law.” 6 The Supreme Court has interpreted the Fifth Amendment to
   “contain[] an equal protection component prohibiting the United States
   from invidiously discriminating between individuals or groups.” 7 Generally,
   a statute that discriminates based on race or alienage is unenforceable unless
   it is “suitably tailored to serve a compelling state interest.” 8
          Section 1326 makes it a crime for any alien who “has been denied
   admission, excluded, deported, or removed or has departed the United States
   while an order of exclusion, deportation, or removal is outstanding” to
   “thereafter enter[], attempt[] to enter, or [be] at any time found in, the
   United States” without appropriate authorization. 9 On its face, § 1326 does
   not discriminate: All aliens who re-enter the United States without
   permission after a previous removal are subject to its terms regardless of race
   or alienage.




          6
              U.S. Const. amend. V.
          7
              Washington v. Davis, 426 U.S. 229, 239 (1976).
          8
              See City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 440 (1985).
          9
              8 U.S.C. § 1326(a).




                                                 5
Case: 21-50795           Document: 00516550269               Page: 6    Date Filed: 11/18/2022




                                            No. 21-50795


           Even so, the Supreme Court has held that a facially neutral statute can
   violate equal protection principles if it has a racially disproportionate
   impact. 10 To show that such a statute violates equal protection, a challenger
   must prove that the statute was enacted for a discriminatory purpose or
   intent and also that it has a disparate impact.11 The burden then shifts to the
   government to show it would have enacted the law without the
   discriminatory purpose.
           Barcenas-Rumualdo builds his argument around this framework.
   Pointing to the history of the UAA, Barcenas-Rumualdo argues that § 1326
   is built on a rotten foundation of racial animus towards Mexican and Latino
   immigrants that subsequent amendments did not rectify. In Barcenas-
   Rumualdo’s view, this history plus the statute’s alleged disparate impact on
   Mexican and Latino individuals means that § 1326 is unconstitutional.
           Before turning to the merits of Barcenas-Rumualdo’s argument, the
   Government contends that Arlington Heights is the wrong framework to view
   this claim. Since § 1326 concerns immigration, the Government argues that
   we should review Barcenas-Rumualdo’s challenge under a more deferential
   standard akin to rational-basis review.
           There is ample support for both positions. On one hand, § 1326 is part
   of Congress’s immigration scheme. The Supreme Court and this court have
   recognized that Congress’s broad authority over admission and exclusion
   warrants limited judicial interference. 12 On the other, § 1326 relates to those


           10
                See Arlington Heights, 429 U.S. at 265–66.
           11
             See id.; see also Harness v. Watson, 47 F.4th 296, 304–05 (5th Cir. 2022) (en banc)
   (per curiam).
           12
            See Demore v. Kim, 538 U.S. 510, 522 (2003) (“[The Supreme Court] has firmly
   and repeatedly endorsed the proposition that Congress may make rules as to aliens that
   would be unacceptable if applied to citizens”); see also Madriz-Alvarado v. Ashcroft, 383




                                                  6
Case: 21-50795           Document: 00516550269             Page: 7       Date Filed: 11/18/2022




                                            No. 21-50795


   already excluded, so it does not unequivocally fall under Congress’s exercise
   of power over admission and exclusion. We have held that “the broad power
   to control immigration does not imbue Congress with plenary power over al-
   iens themselves.” 13 And the Supreme Court has historically afforded some
   due process protections to aliens. 14
           The district courts that have addressed identical challenges are split
   on the correct standard of review. But every court but one agrees that § 1326
   is constitutional. 15 We need not now resolve which standard of review applies



   F.3d 321, 332 (5th Cir. 2004) (“In light of Congress’s plenary power to pass legislation
   concerning the admission or exclusion of aliens, it is clear that no more searching review
   than that of rational basis is appropriate.”).
           13
                Rodriguez-Silva v. INS, 242 F.3d 243, 247 (5th Cir. 2001).
           14
             See, e.g., Wong Wing v. United States, 163 U.S. 228, 237 (1896) (holding that an
   alien may not be punished criminally without a trial).
           15
              See, e.g., United States v. Barrera-Vasquez, No. 2:21-CR-98, 2022 WL 3006773,
   at *3 (E.D. Va. July 28, 2022) (upholding § 1326 under both standards of review); United
   States v. Ramirez-Aleman, No. 21-CR-3403, 2022 WL 1271139, at *8 (S.D. Cal. Apr. 27,
   2022) (same); United States v. Maldonado-Guzman, No. 21-CR-448, 2022 WL 2704036, at
   *3 (S.D.N.Y. July 12, 2022) (upholding § 1326 under Arlington Heights); United States v.
   Muñoz-De La O, No. 2:20-CR-134, 2022 WL 508892, at *16 (E.D. Wash. Feb. 18, 2022)
   (same); United States v. Sanchez-Felix, No. 21-cr-310, 2021 WL 6125407, at *3 (D. Colo.
   Dec. 28, 2021) (same); United States v. Machic-Xiap, 552 F. Supp. 3d 1055, 1062–63 (D. Or.
   2021) (same); United States v. Wence, No. 3:20-CR-27, 2021 WL 2463567, *3 (D. V.I. June
   16, 2021) (same); United States v. Zepeda, No. CR 20-0057, 2021 WL 4998418, at *2 (C.D.
   Cal. Jan. 5, 2021) (same); United States v. Hernandez-Lopez, 583 F. Supp. 3d 815, 819–24
   (S.D. Tex. Feb. 2, 2022) (applying Arlington Heights to hold that the statute was not
   enacted with a discriminatory motive and upholding § 1326 under rational basis); United
   States v. Rivera-Sereno, No. 2:21-CR-129, 2021 WL 5630728, at *4 (S.D. Ohio Dec. 1, 2021)
   (upholding § 1326 under rational basis); United States v. Amador-Bonilla, No. CR-21-187,
   2021 WL 5349103, at *1 (W.D. Okla. Nov. 16, 2021) (same); United States v. Samuels-
   Baldayaquez, No. 4:20-CR-83, 2021 WL 5166488, at *2 (N.D. Ohio Nov. 5, 2021) (same);
   United States v. Novondo-Ceballos, 554 F. Supp. 3d 1114, 1119 (D.N.M. 2021) (same); United
   States v. Gutierrez-Barba, No. CR-19-01224-1, 2021 WL 2138801, at *2 (D. Ariz. May 25,
   2021) (same); United States v. Maurico-Morales, No. CR-21-298-R, 2022 WL 99996, at *1
   (W.D. Okla. Jan. 10, 2022) (same); but see United States v. Carrillo-Lopez, 555 F. Supp. 3d




                                                  7
Case: 21-50795           Document: 00516550269             Page: 8      Date Filed: 11/18/2022




                                            No. 21-50795


   because Barcenas-Rumualdo’s equal-protection challenge fails under either
   standard.
                                                   1
           A statute satisfies rational basis review if “there is a rational
   relationship between the disparity of treatment and some legitimate
   governmental purpose.” 16 “We have stated that to uphold a [government’s]
   classification, a court need find only ‘a conceivable rational basis for the
   official action.’” 17 Barcenas-Rumualdo makes no showing that § 1326 is not
   supported by a rational basis. Instead, he focuses on the application of
   Arlington Heights. He thus fails to meet his burden to show that § 1326 does
   not satisfy rational-basis review.
                                                  2
           Turning to the more searching standard, Arlington Heights requires a
   challenger “to prove by an evidentiary preponderance that racial
   discrimination was a substantial or motivating factor in enacting the
   challenged provision.” 18 Arlington Heights lists five factors for courts to
   consider when determining if a statute was passed with a discriminatory
   purpose: “(1) the historical background of the decision, (2) the specific
   sequence of events leading up to the decision, (3) departures from the normal
   procedural sequence, (4) substantive departures, and (5) legislative history,



   996, 1027 (D. Nev. 2021) (holding § 1326 unconstitutional under Arlington Heights). A
   recent District of Nevada decision rejected the reasoning in Carillo-Lopez. See United States
   v. Salas-Silva, No. 3:20-CR-54, 2022 WL 2119098, at *1 (D. Nev. June 13, 2022).
           16
                Heller v. Doe, 509 U.S. 312, 320 (1993).
           17
              Hines v. Quillivan, 982 F.3d 266, 273 (5th Cir. 2020) (quoting Reid v. Rolling Fork
   Pub. Util. Dist., 854 F.2d 751, 754 (5th Cir. 1988)).
           18
                Harness, 47 F.4th at 304.




                                                   8
Case: 21-50795           Document: 00516550269             Page: 9      Date Filed: 11/18/2022




                                            No. 21-50795


   especially where there are contemporary statements by members of the
   decision-making body.” 19
           Barcenas-Rumualdo relies heavily on the political climate and debate
   surrounding the passage of the UAA. He paints a vivid picture of the UAA’s
   troubling history, but the UAA is not our point of reference. Newly binding
   circuit precedent requires us to “look to the most recent enactment of the
   challenged provision,” in determining its constitutionality. 20 Section 1326
   was enacted in 1952 as part of the Immigration and Nationality Act (INA). 21
   So we look to the history of that enactment in determining whether Barcenas-
   Rumualdo has met his burden.
           Much of the evidence Barcenas-Rumualdo cites in support of his
   position relates to the history of the UAA. But our Harness decision abrogates
   the relevance of that evidence. 22 Narrowing Barcenas-Rumualdo’s evidence
   to that relating to § 1326, this evidence includes the history surrounding the
   INA and the INA’s disproportionate impact on Mexican and Latino
   immigrants. Relying on Carrillo, the lone decision holding that § 1326 is
   unconstitutional, Barcenas-Rumualdo specifically focuses on (1) the lack of
   robust debate about the UAA, (2) President Truman’s veto of the INA, (3)


           19
              Overton v. City of Austin, 871 F.2d 529, 540 (5th Cir. 1989) (citing Arlington
   Heights, 429 U.S. at 267–68).
           20
                See Harness, 47 F.4th at 306.
           21
                See INA, Pub. L. No. 82-414, § 276, 66 Stat. 163, 229 (1952).
           22
              Barcenas-Rumualdo points to the Supreme Court’s decisions in Ramos v.
   Louisiana, 140 S. Ct. 1390 (2020), and Espinoza v. Montana Department of Revenue, 140 S.
   Ct. 2246 (2020), to establish that it is important to look at the discriminatory history of a
   statute and that “later reenactments do not cleanse the law of its original taint.” Neither
   case supports this proposition. See Ramos, 140 S. Ct. at 1394, 1401 n.44 (holding a
   nonunanimous jury rule violated the Sixth Amendment regardless of the rule’s history);
   Espinoza, 140 S. Ct. at 2262 (holding a school voucher program violated the First
   Amendment solely based on the program itself).




                                                  9
Case: 21-50795          Document: 00516550269               Page: 10    Date Filed: 11/18/2022




                                             No. 21-50795


   Deputy Attorney General Ford’s letter, and (4) the proposal of the
   derogatorily coined “Wetback Bill.” This evidence is insufficient to establish
   that Congress enacted § 1326 with racial animus.
           First, we presume the legislature acted in good faith. 23 So, we do not
   take Congress’s silence about the history of the UAA as evidence that it
   adopted any prior discriminatory intent. 24 Moreover, Congress has amended
   § 1326 multiple times since its enactment. “[B]y amendment, a facially
   neutral provision . . . might overcome its odious origin.” 25 Barcenas-
   Rumualdo makes no showing that those amendments were adopted with
   racial animus. The further removed that § 1326 becomes from the UAA by
   amendment, the less it retains its odor.
           Second, even assuming that President Truman’s veto of the INA and
   adjoining statement say something about § 1326 specifically and not just the
   INA generally, 26 it carries scant interpretive weight. President Truman’s
   opinion on the INA is not probative of what Congress believed. 27 And as
   other circuits have recognized, “opponents of a bill are to be accorded little
   weight because ‘[i]n their zeal to defeat a bill, [opponents] understandably




           23
                See Harness, 47 F.4th at 306.
           24
              See also Abbott v. Perez, 138 S. Ct. 2305, 2324 (2018) (“The allocation of the
   burden of proof and the presumption of legislative good faith are not changed by a finding
   of past discrimination.”).
           25
                Cotton v. Fordice, 157 F.3d 388, 391 (5th Cir. 1998).
           26
             As other courts have noted, President Truman’s statement pertained to the
   INA’s usage of quotas, not § 1326 specifically. Machic-Xiap, 552 F. Supp. 3d at 1075; see
   also Hernandez-Lopez, 2022 WL 313774, at *4.
           27
                See Salas-Silva, 2022 WL 2119098, at *3; Maldonado-Guzman, 2022 WL
   2704036, at *4; cf. Fusilier v. Landry, 963 F.3d 447, 466 (5th Cir. 2020) (error to impute
   local officials’ views to the legislature).




                                                   10
Case: 21-50795          Document: 00516550269              Page: 11      Date Filed: 11/18/2022




                                            No. 21-50795


   tend to overstate its reach.’” 28 Attorney General Ford’s letter carries little
   weight for the same reasons.
           Finally, the proposal of a crudely nicknamed bill does not carry
   Barcenas-Rumualdo’s burden of proving that Congress enacted § 1326 with
   racial malice. The fact that individual lawmakers dubbed a bill something
   derogatory, without more, says nothing of the motivations of Congress “as a
   whole” regarding the INA or § 1326 specifically. 29
           In reply, Barcenas-Rumualdo points to the history of immigration law
   after the passage of the INA, which he says shows a continuing drive of racial
   animus. Even crediting this history, it says nothing about the Congress’s
   collective intent in amending § 1326. Rather, much of it relates to other
   enactments. This history fails to provide any “specific sequence of events”
   showing discriminatory intent in the passage of § 1326’s subsequent
   amendments. 30
           Because Barcenas-Rumualdo fails to meet his burden of proving
   § 1326 was enacted with a racially discriminatory motive, any disparate
   impact of the law is insufficient to carry the day. “This conclusion ends the
   constitutional inquiry.” 31 We thus AFFIRM the district court’s denial of
   Barcenas-Rumualdo’s motion to dismiss.




           28
             Fieger v. U.S. Att’y Gen., 542 F.3d 1111, 1119 (6th Cir. 2008) (quoting NLRB v.
   Fruit & Vegetable Packers & Warehousemen, 377 U.S. 58, 66 (1964)).
           29
                See Brnovich v. Democratic Nat’l Comm., 141 S. Ct. 2321, 2350 (2021).
           30
                Arlington Heights, 429 U.S. at 267.
           31
             Id. at 271; see also Washington, 426 U.S. at 242 (“[W]e have not held that a law,
   neutral on its face and serving ends otherwise within the power of government to pursue,
   is invalid under the Equal Protection Clause simply because it may affect a greater
   proportion of one race than of another.”).




                                                  11
Case: 21-50795         Document: 00516550269             Page: 12   Date Filed: 11/18/2022




                                          No. 21-50795


                                                B
          We now turn from Barcenas-Rumualdo’s conviction to his sentence,
   which he maintains is procedurally and substantively flawed. Specifically, he
   argues the district court erred in (1) failing to account for sentencing
   disparities, (2) relying on the appellate timeline in determining the
   appropriate term of supervised release, and (3) failing to consider guidance
   disfavoring supervised release for deportable defendants. The Government
   rightly concedes the second error. Because we remand on that point, we do
   not address the last point of error.
          Section 3553(a) directs courts to consider certain factors in crafting a
   sentence, including “unwarranted sentence disparities among defendants
   with similar records who have been found guilty of similar conduct.” 32 “At
   sentencing, the district court must ‘state in open court the reasons for its
   imposition of the particular sentence.’” 33
          We review sentences for abuse of discretion. 34 We first “ensure that
   the district court committed no significant procedural error such
   as . . . failing to consider the § 3553(a) factors . . . or failing to adequately
   explain the chosen sentence.” 35 “If the sentencing decision is ‘procedurally




          32
             United States v. Gomez-Herrera, 523 F.3d 554, 563 (2008) (quoting 18 U.S.C.
   § 3553(a)(6)); see also Gall v. United States, 552 U.S. 38, 51 (2007).
          33
             United States v. Gozes-Wagner, 977 F.3d 323, 341 (5th Cir. 2020) (quoting 18
   U.S.C. § 3553(c)).
          34
               Cancino-Trinidad, 710 F.3d at 604.
          35
               Gall, 552 U.S. at 51.




                                                12
Case: 21-50795          Document: 00516550269              Page: 13       Date Filed: 11/18/2022




                                            No. 21-50795


   sound,’ we ‘then consider the substantive reasonableness of the
   sentence.’” 36 We assess sentences of supervised release similarly. 37
                                                  1
           Barcenas-Rumualdo first argues that the district court failed to
   consider that a sentence within the Guidelines range would create an
   unwarranted sentencing disparity with the sentence of his cousin who was
   arrested with him and had the same prior conviction. However, the district
   court heard this argument and rejected it.
           At sentencing, the district court stated that it “was not impressed”
   with Barcenas-Rumualdo’s sentencing disparity argument because, the court
   explained, it had “no way of putting [itself] in [the other court’s] place” and
   understanding what the other court saw in the cousin’s PSR or other
   evidence which compelled that court to vary downward. This explanation
   may not be robust, but it addresses Barcenas-Rumualdo’s argument and
   shows the court considered it. That is all that is required. 38
                                                  2
           Barcenas-Rumualdo next argues that the district court procedurally
   erred in considering the appeal clock in sentencing him to three years of
   supervised release. We agree. Section 3583 directs courts to consider certain
   factors outlined in § 3553 in deciding the proper term of supervised release. 39


           36
                Cancino-Trinidad, 710 F.3d at 605 (quoting Gall, 552 U.S. at 51).
           37
             See id. at 607; United States v. Acosta-Navarro, 781 F. App’x 318, 323 (5th Cir.
   2019) (per curiam).
           38
              See United States v. Mares, 402 F.3d 511, 519 (5th Cir.2005) (“When the judge
   exercises her discretion to impose a sentence within the Guideline range and states for the
   record that she is doing so, little explanation is required.”).
           39
                18 U.S.C. § 3583.




                                                  13
Case: 21-50795        Document: 00516550269              Page: 14       Date Filed: 11/18/2022




                                          No. 21-50795


   The district court imposed three years of supervised release solely out of fear
   that a lower sentence would moot an appeal. The timing of an appeal is not a
   factor that courts are tasked with considering in imposing supervised release.
   Such a consideration is also irrelevant because Barcenas-Rumualdo could
   appeal his conviction even after his sentence ends. 40 The district court
   abused its discretion by basing the term of supervised release on the
   irrelevant timing for an appeal. 41 Because we remand for the district court to
   reconsider supervised release, we do not address Barcenas-Rumualdo’s last
   point of error.
                                               IV
           We REMAND for the district court to reconsider its sentence of
   supervised release. We otherwise AFFIRM Barcenas-Rumualdo’s
   conviction and sentence.




           40
              See United States v. Villanueva-Diaz, 634 F.3d 844, 848–49 (5th Cir. 2011)
   (holding that an appeal of a conviction is not mooted by the end of supervised release).
           41
              See United States v. Jenkins, 712 F.3d 209, 214 (5th Cir. 2013) (noting that a
   within-Guidelines sentence can nevertheless be substantively unreasonable if the district
   court considers an irrelevant factor); United States v. Villegas-Perez, 536 F. App’x 390, 390
   (5th Cir. 2013) (per curiam) (applying Jenkins to procedural reasonableness).




                                                14
Case: 21-50795     Document: 00516550269           Page: 15   Date Filed: 11/18/2022




                                    No. 21-50795


   James E. Graves, Jr., Circuit Judge, dissenting in part:
          I agree with the majority that the district court abused its discretion
   by considering the appeal clock in determining the appropriate term of
   supervised release. However, consistent with my dissenting opinion in
   Harness v. Watson, 47 F.4th 296, 317 (5th Cir. 2022), I disagree with the
   majority’s conclusion that 8 U.S.C. § 1326 does not violate the principles of
   equal protection. Thus, I respectfully dissent in part.




                                         15